UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromo to o Commission file number 000-54015 POWIN CORPORATION (Name of small business issuer in its charter) Nevada 87-0455378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20th Ave., Tualatin OR (Address of principal executive offices) (Zip Code) Issuer’s telephone number (503) 598-6659 Indicate by check mark if registrant is a well-known seasoned issuer, as defined under Rule 405 of the Securities Act YesoNoþ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act . Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes oNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.o Accelerated filer.o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2015: $1,215,526. As of April 4, 2016, there were 16,255,839 shares of the issuer’s common stock outstanding. Documents incorporated by reference: None 1 TABLE OF CONTENTS Page Part I 4 Item 1 Business 4 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 16 Item 2 Properties 16 Item 3 Legal Proceedings 17 Item 4 Mine Safety Disclosures 17 Part II 17 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6 Selected Financial Data 18 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 7A Quantitative and Qualitative Disclosures about Market Risk 22 Item 8 Financial Statements and Supplementary Data 23-56 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item 9A Controls and Procedures 57 Item 9B Other Information 57 Part III 58 Item 10 Directors and Executive Officers and Corporate Governance 58 Item 11 Executive Compensation 62 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 63 Item 13 Certain Relationships and Related Transactions, and Director Independence 64 Item 14 Principal Accountant Fees and Services 66 Part IV 67 Item 15 Exhibits, Financial Statement Schedules 67 Signatures 69 In this report, unless the context indicates otherwise, the terms "Powin," "Company," "we," "us," and "our" refer to Powin Corporation, a Nevada corporation, and its subsidiaries. 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, or the "Securities Act," and Section 21E of the Securities Exchange Act of 1934 or the "Exchange Act."These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results. In some cases, you can identify forward looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms. These terms and similar expressions are intended to identify forward-looking statements. The forward-looking statements in this report are based upon management's current expectations and belief, which management believes are reasonable.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward looking statements.You are cautioned not to place undue reliance on any forward-looking statements.These statements represent our estimates and assumptions only as of the date of this report. Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: Ÿ new competitors are likely to emerge and new technologies may further increase competition; Ÿ our operating costs may increase beyond our current expectations and we may be unable to fully implement our current business plan; Ÿ our ability to obtain future financing or funds when needed; Ÿ our ability to successfully obtain and maintain our diverse customer base; Ÿ our ability to protect our intellectual property through patents, trademarks, copyrights and confidentiality agreements; Ÿ our ability to attract and retain a qualified employee base; Ÿ our ability to respond to new developments in technology and new applications of existing technology before our competitors; Ÿ acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions may involve additional uncertainties; and Ÿ our ability to maintain and execute a successful business strategy. Other risks and uncertainties include such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC." You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. 3 PART I ITEM 1.BUSINESS GENERAL Powin Corporation (“Company”, “we”, “us”) was founded in 1989 in Oregon by Joseph Lu, who developed a strategy of manufacturing a number of diverse products for leading North American retailers, with careful attention to quality and value-added service. As a contract manufacturer, the Company provides manufacturing coordination, design and logistics services for companies to outsource its manufacturing needs. Manufacturing is provided through the Company’s subsidiary, Powin Manufacturing Corporation (“Powin Manufacturing”), with a leased metal fabrication plant in Tualatin, Oregon; its 85% owned subsidiary in Mexico, with a leased metal fabrication plant in Saltillo; or through very strong relationships with factories located in The People’s Republic of China and in Taiwan. Throughout its life-cycle, the Company has expanded into additional lines of business, all based on the values of delivering customers a high quality product and value-added service. The most notable of these lines of business are Powin Energy Corporation (“Powin Energy”), established in 2010 and Powin Industries, S.A. de C.V. (“Powin Mexico”) established in 2011. LEGAL ENTITIES AND OPERATING SEGMENTS During the periods presented, we operated in six business segments, each within a separate legal entity. During 2014 and 2015, several segments were renamed to more accurately reflect the nature of operations. Where applicable, the legal entities were also renamed to correspond to the segment name. Below is a table listing the legal entities presented in this report, along with the corresponding business segment names and, for the purposes of continuity, the legal entity and segment names as disclosed in our previous filings: As described in this Form 10K As described in 2014 Form 10K As described in previously filings Legal entity name Business segment name 　 Legal entity name Business segment name 　 Legal entity name Business segment name Powin Corporation Holding company Powin Corporation Holding company Powin Corporation Holding company Q Pacific Contract Manufacturing Corporation Contract manufacturing Powin Contract Manufacturing Corporation Contract manufacturing Powin Corporation OEM Q Pacific Manufacturing Corporation Manufacturing 　 Powin Manufacturing Corporation Manufacturing 　 Powin Manufacturing Corporation QBF Powin Energy Corporation Energy 　 Powin Energy Corporation Energy 　 Powin Renewable Energy Resources, Inc. Powin Energy Powin Industries S.A. de C.V. Mexico Powin Industries S.A. de C.V. Mexico Powin Industries S.A. de C.V. Mexico Powin Product Service, Inc. Contract Manufacturing Powin Product service, Inc. Warehousing Powin Product Service, Inc. Wooden (a) For the years ended December 31, 2014 and 2015, Powin Corporation was both the parent company of all subsidiaries, as well as the operating entity formerly referred to as OEM, now called contract manufacturing. 4 Contract manufacturing Our contract manufacturing segment provides for the coordination and distribution of products manufactured in China.We assist in the design and handle the logistics and coordination of product manufacturing from concept to delivery.We also manage logistics, coordinating the shipment of the product to our customers or the end users. Principalproducts manufactured for customers during the years presented in this report include: Gun safes; outdoor cooking equipment; fitness and recreation equipment; senior citizen home safety and living assistance equipment; and trampolines. Competition Contract manufacturing faces competition from many fronts, most notably from Chinese manufacturers that contract directly with North American companies. Historically, there were many barriers including distance, language, cultural that made it difficult for North American companies to locate and contract with factories in China. Powin Corporation’s knowledge of Chinese business practices and deep business relationships, coupled with the Company’s attention to quality and service, gave us a significant advantage in this space. With technology reducing these barriers it is now easier than ever for North American companies to outsource manufacturing to China without the need for a “middle man.” In order to remain competitive, the Company must continue to deliver superior quality, value-added services, such as design and logistics at a competitive price. An additional source of competition includes companies that choose not to outsource manufacturing, but rather invest in their own manufacturing capabilities. Manufacturing Our manufacturing segment, formerly named Quality Bending and Fabrication (“QBF”), manufactures various truck parts and components for domestic manufactures includes for Freightliner Trucks, a division of Daimler Trucks North America, the largest manufacturer of heavy-duty vehicles in North America. Daimler Trucks North America designs, builds and markets a wide range of Class 3-8 vehicles including long-haul highway tractors, heavy-duty construction and vocational trucks, mid-range trucks for distribution and service, school and transit buses, fire and emergency service apparatus, and chassis for step vans, school and shuttle buses, and motor homes.Freightliner Trucks is headquartered in Portland, Oregon, with truck manufacturing facilities located in Portland and throughout the United States and Mexico. Manufacturing is completed at the Company’s leased facility in Tualatin, Oregon as well as arranging the outsourced manufacturing at a third-party factory in Qingdao, China. Competition Daimler Trucks has such a demand for parts that there are a great number of suppliers each with a relatively small percentage of the overall business. Daimler requires very high quality manufacturing, competitive pricing and personalized service. We believe that Daimler is satisfied with our quality and pricing in 2015,and is likely to award more business to Powin should we be able to improve our balance sheet. While Daimler is a significant customer to the Company, we are not a significant supplier to Daimler. 5 Energy Powin Energy has developed market- leading architecture that utilizes proprietary patent-pending energy storage technologyfor scalable grid-level and commercial energy storage systems, Electric Vehicle (EV) charging stations, and transportation applications. Through December 31, 2015, the energy segment has focused on identifying target markets and applications and finalizing the development of products to serve those markets and applications. The Company expects increased operations from this segment in 2016 and beyond. Competition The international market for such energy products and services is intensely competitive and continually impacted by evolving industry standards, international and regional governmental regulations, rapid price changes and product obsolescence.Competitors in this market include many domestic and foreign companies, most of which have substantially greater financial, technical, marketing, manufacturing and other resources. We are and will continue to be at a competitive disadvantage to most of our competitors, thoughour patent-pending architecture provides strong round trip efficiency (RTE) with an industry competitive price in all of its energy segments. Powin Mexico Powin Mexico is a manufacturing segment, currently manufacturing gun safes, but also capable of manufacturing heavy truck parts. Operations began in 2014. The leased facility is 90,417 square feet and was built in 2011. As of December 31, 2015, there were 75employees working in the facility. 6 Warehousing (formerly Wooden): The warehousing segment provides services in support of the Company’s other segments, as well as customers across all segments. The Company’s headquarters facility contains a 60,000 square foot full service warehouse. The warehousing segment receives, inventories and ships many products and materials for the other segments. Warehousing also offers full service warehousing for outside companies. Services include storage rental based on square feet or pallet counts; scheduling; receiving; inventory control and shipping. From January 1, 2015, this segment was merged with our contract manufacturing segment. For the year beginning January 1, 2015, the Company has realigned its legal entity and segment structure as follows: Legal entity name Business segment name Powin Corporation Parent Corporation Powin Contract Manufacturing Corporation Contract manufacturing Powin Manufacturing Corporation Manufacturing Powin Energy Corporation Energy Powin Industries S.A. de C.V. Mexico Powin Product and Service Corporation Contract manufacturing Going forward, Powin Corporation will continue to be the parent company for all subsidiaries and their respective business segments. Contract Manufacturing, formerly OEM, operations was moved to a separate legal entity, Powin Contract Manufacturing Corporation, effective January 1, 2014. This legal entity was renamed Q Pacific Contract Manufacturing on December 10, 2015. This legal entity was previously named Channel Partner Program. Powin Wooden Product Service, Inc. was renamed Powin Product and Service Corporation, effective January 1, 2014, and merged to Contract Manufacturing on January 1, 2015. The purpose of this realignment is to ensure focus and accountability on each segment as Management executes a strategy for improved profitability in the coming year. In December 2013, Powin Energy applied for Minority Business Enterprise status. On January 21, 2014, Powin Energymet all requirements for the certification as a bona fide Minority Business Enterprise defined by the National Minority Supplier Development Council, Inc. (NMSDC) and as adopted by the Northwest Minority Supplier Development Council. 7 On December 3, 2015, Powin Corporation andPowinEnergyentered into an Agreement and Plan of Merger and Liquidation (“Merger Agreement”). The Merger is subject to approval by the shareholders of Powin Corporation and the other closing conditions of the Merger Agreement. The Merger Agreement has been approved by the board of directors of Powin Corporation and Powin Energy. The board of directors of Powin Corporation has recommended that its shareholders adopt the Merger Agreement. To that end, Powin Corporation will file an Information Statement with the Securities and Exchange Commission under Regulation 14C. The Merger will not become effective until 21 days after the definitive Information Statement has been mailed to all shareholders of Powin Corporation. LICENSES, CONCESSIONS, ROYALTY AGREEMENTS OR LABOR CONTRACTS Our licenses consist of the customary state, county and city licenses required in the normal course of doing business. We do not typically enter into written agreements or licenses with our customers, which is common in the industry. GOVERNMENT APPROVAL AND REGULATION There are no principal products or services which require government approval as all of our principal products and services comply with government regulations. EFFECT OF EXISTING GOVERNMENTAL REGULATION ON OUR BUSINESS The effect of existing government regulation on our business has been that we can no longer proceed with cast-iron construction products due to the government’s anti-dumping law.Additionally, government regulation will bring up trade issues that may be difficult to deal with.There were twenty-two items identified in 2008 that were targeted for increased tariffs, nineteen of which were Chinese products. Most of these were food-related products, so the effect on us was minimal. We continue to monitor the changing governmental regulations so our business can comply with all rules and regulations. ENVIRONMENTAL LAWS In general, our manufacturing activities are subject to certain federal, state and local laws and regulations relating to environmental quality and pollution control. Such laws and regulations increase the costs of these activities and may prevent or delay the commencement or continuance of a given operation.Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date.Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes.In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities.However, such laws and regulations change frequently; therefore, we are unable to predict the ultimate cost of compliance.Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in our industry segments. We continue to monitor changing environmental laws to assure that our business can comply with all rules and regulations. 8 EMPLOYEES As of December 31, 2015, we employ 65employees at our facilities in the United States and 75 employees at our facility in Mexico. ITEM 1A.RISK FACTORS This report includes forward-looking statements about our business and results of operations that are subject to risks and uncertainties.See "Forward-Looking Statements," above.Factors that could cause or contribute to such differences include those discussed below.In addition to the risk factors discussed below, we are also subject to additional risks and uncertainties not presently known to us or that we currently deem immaterial.If any of these known or unknown risks or uncertainties actually occurs, our business could be harmed substantially. RISKS RELATED TO OUR BUSINESS The impact of the current economic climate and tight financing markets may impact consumer demand for our products and services. Many of our existing and target customers are in the small and medium business sectors.If small and medium businesses experience economic hardship, it could negatively affect the overall demand for our products and services and, could cause delay and lengthen sales cycles and could cause our revenues to decline. Although we maintain allowances for returns and doubtful accounts for estimated losses resulting from product returns and the inability of our customers to make required payments, and such losses have historically been within our expectations and the provisions established, we cannot guarantee that we will continue to experience the same return on the bad debt rates we have had in the past, especially given the current economic conditions.Additionally, challenging economic conditions could have a negative impact on the results of our operations. There may be deficiencies with our internal controls that require improvements, and we will be exposed to potential risks from legislation requiring companies to evaluate controls under Section404 of the Sarbanes-Oxley Act of 2002. While we believe that we currently have adequate internal control procedures in place, we are still exposed to potential risks from legislation requiring companies to evaluate controls under Section404a of the Sarbanes-Oxley Act of 2002.Under the supervision and with the participation of our management, we have evaluated our internal controls system in order to allow management to report on our internal controls, as required by Section404 of the Sarbanes-Oxley Act.We have performed the system and process evaluation and testing required in an effort to comply with the management certification requirements of Section404. As a result, we have incurred additional expenses and a diversion of management’s time.If we are not able to meet the requirements of Section404 in a timely manner or with adequate compliance, we might be subject to sanctions or investigation by regulatory authorities, such as the SEC. 9 If we do not maintain proper disclosure controls and procedures, our ability to produce accurate and timely financial statements could be impaired which could adversely affect our business, operating results and financial condition. While the audit of our financial statements by our independent registered public accounting firm has included a consideration of internal control over financial reporting as a basis of designing audit procedures, the accounting firm has not considered internal controls over financial reporting for the purpose of expressing an opinion with respect to the effectiveness of our internal controls over financial reporting. If such an evaluation had been performed, material weaknesses or other control deficiencies may have been identified. In addition, material weaknesses and other control deficiencies may be identified when our management performs evaluations of internal controls in the future. Ensuring that we have adequate internal financial and accounting controls and procedures that allow us to produce accurate financial statements on a timely basis is costly and time-consuming and we are required to evaluate these controls frequently. Manufacturing internationally may create risks. There are many risks associated with international business. These risks include, but are not limited to, language barriers, fluctuations in currency exchange rates, political and economic instability, regulatory compliance difficulties, problems enforcing agreements and greater exposure of our intellectual property to markets where a high probability of unlawful appropriation may occur. A failure to mitigate any of these potential risks could damage our business. Product liability and product warranty risks could adversely affect our operating results. We produce parts for commercial vehicles. Failure of our parts could give rise to product liability claims. We maintain insurance addressing the risk of product liability claims arising from bodily injury or property damage, but there can be no assurance that the insurance coverage will be adequate or will continue to be available on terms acceptable to us. We manufacture most of our parts to strict contractually-established standards and tolerances using customer manufacturing specifications. If we fail to meet the contractual requirements for a product, we may be subject to product warranty costs and claims. Product warranty costs are generally not insured. Our quarterly operating results are difficult to predict and may fluctuate significantly from period to period in the future. Our quarterly operating results are difficult to predict and may fluctuate significantly from period to period based on the seasonality of consumer spending and corresponding manufacturing trends in the United States and China. Furthermore, due to ever-fluctuating pricing on commodities, inputs and other raw materials and given the unpredictable economic climate, it is difficult to forecast with any amount of certainty our quarterly operating results.As a result, you may not be able to rely on period-to-period comparisons of our operating results as an indication of our future performance.Factors that are likely to cause our operating results to fluctuate, such as the seasonality of manufacturing spending, a deterioration of global economic conditions and potential changes to the regulation of the manufacturing industry in China and Mexico is discussed elsewhere in this report. Additionally, some of the products manufactured and distributed by the Company are seasonal in nature.If our revenues for a particular quarter are lower than we expect, we may be unable to reduce our operating expenses for that quarter by a corresponding amount, which would harm our operating results for that quarter relative to our operating results from other quarters. Our future acquisitions may expose us to potential risks and have an adverse effect on our ability to manage our business. Selective acquisitions will form a part of our strategy to further expand our business.If we are presented with appropriate opportunities, we may acquire additional businesses, services or products that are complementary to our core business.Our integration of the acquired entities into our business may not be successful and may not enable us to expand into new manufacturing platforms as successful as we expect.This would significantly affect the expected benefits of these acquisitions.Moreover, the integration of any future acquisitions will require significant attention from our management. 10 The diversion of our management’s attention and any difficulties encountered in any integration process could have an adverse effect on our ability to manage our business.In addition, we may face challenges trying to integrate new operations, services and personnel with our existing operations. Future acquisitions may also expose us to other potential risks, including risks associated with unforeseen or hidden liabilities, the diversion of resources from our existing businesses and technologies, our inability to generate sufficient revenue to offset the costs, expenses of acquisitions and potential loss of, or harm to, relationships with employees and manufacturing clients as a result of our integration of new businesses and new regulations. In addition, we cannot assure you that we will be able to realize the benefits we anticipate from acquiring other companies or that we will not incur costs, including those relating to intangibles or goodwill, in excess of our projected costs for these transactions. The occurrence of any of these events could have a material and adverse effect on our ability to manage our business, our financial condition and our results of operations. There may be unknown risks inherent in our acquisitions of companies which could result in a material adverse effect on our business. We will conduct due diligence with respect to any acquisition we undertake, but we may not be aware of all of the risks associated with any of the acquisitions.Any discovery of adverse information concerning any of these acquisitions could have a material adverse effect on our business, financial condition and results of operations. While we may be entitled to seek indemnification in certain circumstances, successfully asserting indemnification or enforcing such indemnification could be costly and time consuming or may not be successful at all. Failure to manage our growth could strain our management, operational and other resources and we may not be able to achieve anticipated levels of growth in the new networks and media platforms we hope to operate, either of which could materially and adversely affect our business and growth potential. We have been expanding, and plan to continue to expand, our operations in the United States, China and in Mexico.To manage our growth, we must develop and improve our existing administrative and operational systems and, our financial and management controls and further expand, train and manage our work force.As we continue this effort, we may incur substantial costs and expend substantial resources in connection with any such expansion due to, among other things, different technology standards, legal considerations and cultural differences.We may not be able to manage our current or future international operations effectively and efficiently or compete effectively in such markets.We cannot assure you that we will be able to efficiently or effectively manage the growth of our operations, recruit top talent and train our personnel.Any failure to efficiently manage our expansion may materially and adversely affect our business and future growth. We may need additional capital and we may not be able to obtain it, which could adversely affect our liquidity and financial position. We have relied on borrowings from individuals and companies with close ties to the Company for operating cash flows. While we believe that we will be able to continue to raise working capital from these sources for the foreseeable future, we cannot be assured that these sources of will continue to meet our working capital needs. In order to meet potential cash needs, we may be required to sell additional equity or issue debt securities.The potential sale of additional equity securities could result in additional dilution to our existing shareholders; however, the incurrence of indebtedness would result in increased debt service obligations and bind us to operating and financing covenants that would restrict our operations and liquidity. 11 Our ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties, including: investors’ perception of, and demand for, securities of alternative manufacturers; conditions of the United States and other capital markets in which we may seek to raise funds; and our future results of operations, financial condition and cash flows;. We cannot offer any assurances that financing will be available in amounts or on terms acceptable to us, if at all. Any failure to raise additional funds on terms favorable to us could have a material adverse effect on our liquidity and financial condition. Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may adversely affect our business. We regard our trade secrets and other intellectual property as critical to our success.Unauthorized use of the intellectual property used in our business may adversely affect our business and reputation. We have historically relied on a combination of trademark and copyright law, trade secret protection and restrictions on disclosure to protect our intellectual property rights.We enter into confidentiality and invention assignment agreements with all our employees.We cannot assure you that these confidentiality agreements will not be breached, that we will have adequate remedies for any breach, or that our proprietary technology will not otherwise become known to, or be independently developed by third parties. We may register in China the trademarks used in our business.We cannot offer any assurances that any of our trademark applications will ultimately proceed to registration or will result in registration with scope adequate for our business. Some of our applications or registration may be successfully challenged or invalidated by others. If our trademark applications are not successful, we may have to use different marks for affected services or technologies, or enter into arrangements with any third parties who may have prior registrations, applications or rights, which might not be available on commercially reasonable terms, if at all. In addition, policing unauthorized use of our proprietary technology, trademarks and other intellectual property is difficult and expensive, and litigation may be necessary in the future to enforce our intellectual property rights.Future litigation could result in substantial costs and diversion of our resources, and could disrupt our business, as well as have a material adverse effect on our financial condition and results of operations. We face significant competition, and if we do not compete successfully against new and existing competitors, we may lose our market share, and our profitability may be adversely affected. We compete with other manufacturing companies in the United States and globally.We compete for manufacturing clients primarily on the basis of price, the range of services that we offer and our brand name.Increased competition could reduce our operating margins and profitability and result in a loss of market share.Some of our existing and potential competitors may have competitive advantages such as significantly greater financial, marketing or other resources, or exclusive arrangements with desirable clients and manufacturers, and others may successfully mimic and adopt our business model.Moreover, increased competition will provide clients additional manufacturing service alternatives, which could lead to lower prices and decreased revenues, profit margins and net income. We cannot offer any assurance that we will be able to successfully compete against new or existing competitors. Our customers could decide to deal directly with the factories and manufacturers Our customers could decide to deal directly with the factories and manufacturers who produce their products, thus eliminating the need for our services in the process. 12 RISKS RELATING TO REGULATION OF OUR BUSINESS AND TO OUR STRUCTURE We do not typically enter into written agreements with customers, as is standard in most of our lines of business, but this practice exposes us to litigation and ambiguity should a conflict or discrepancy arise. We do not typically have written contracts with our customers.This practice is not unusual for the industry.The fact that we do not typically have written contracts with our customers is a risk because oral contracts are less easily enforced by courts of law. Contractual arrangements we have entered into may be subject to scrutiny by the tax authorities and a finding that we owe additional taxes or are ineligible for our tax exemption, or both, could substantially increase our taxes owed, and reduce our net income and the value of your investment. Under local law, arrangements and transactions among related parties may be subject to audit or challenge by the local tax authorities.If any of the transactions we have entered into with our distributor are found not to be on an arm’s-length basis, or to result in an unreasonable reduction in tax under local tax law, the tax authorities have the authority to disallow our tax savings, adjust the profits and losses of our respective entities and assess late payment interest and penalties.A finding by the tax authorities that we are ineligible for our tax exemptions, would substantially increase our taxes owed and reduce our net income and the value of your investment.As a result of this risk, you should evaluate our results of operations and financial condition without regard to these tax savings. Our business operations may be affected by legislative or regulatory changes. Changes in laws and regulations or the enactment of new laws and regulations governing placement or content of out-of-home manufacturing, our business licenses or otherwise affecting our business in China may materially and adversely affect our business prospects and results of operations.We are not certain how the local government will implement any regulation or how it may affect our ability to compete in the manufacturing industry in China.We are particularly concerned with any regulations that might give rise to possible trade issues between China and the United States, and the effects of those regulations on our business.Accordingly, we need to conduct due diligence as to any possible regulations that might arise and substantially affectour operations.Further, we need to make every effort to hedge against any government regulation which may materially alter our business model. RISKS RELATING TO BUSINESS IN CHINA AND MEXICO Much of our success is derived from our relationships and business dealings with manufacturing companies in China, and the majority of our products that we distribute and sell to our customers from these third party manufacturers in China, as well as the expansion of our metal manufacturing in Mexico.Accordingly, our business, financial condition, results of operations and prospects are subjectto a significant extent, to economic, political and legal developments in China and Mexico. The economic, political and social conditions, as well as governmental policies, could affect the financial markets in China and our liquidity and access to capital and our ability to operate our business. China’s economy differs from the economies of most countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange, and allocation of resources.While China’s economy has experienced significant growth over the past, growth has been uneven, both geographically and among various sectors of the economy.The Chinese government has implemented various measures to encourage economic growth and guide the allocation of resources.Some of these measures benefit the overall Chinese economy, but may also have a negative effect on us.This may encourage foreign manufacturing companies with more experience, greater technological know-how and larger financial resources than we have to compete against us and limit the potential for our growth.Moreover, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. 13 China’s legal system embodies uncertainties which could limit the legal protections available to you and us. China’s legal system is a civil law system based on written statutes. The overall effect of legislation over the past 26years has significantly enhanced the protections afforded to various forms of foreign investment in China.However, these laws, regulations and legal requirements change frequently, and their interpretation and enforcement involve uncertainties. For example, we may have to resort to administrative and court proceedings to enforce the legal protection that we enjoy either by law or contract.However, since China’s administrative and court authorities have significant discretion in interpreting and implementing statutory and contractual terms, it may be more difficult to evaluate the outcome of administrative and court proceedings and the level of legal protection we enjoy than in more developed legal systems. For example, these uncertainties may impede our ability to enforce the contracts we have entered into. In addition, such uncertainties, including the inability to enforce our contracts, could materially and adversely affect our business and operation.In addition, intellectual property rights and confidentiality protections in China may not be as effective as in the United States or other countries.Accordingly, we cannot predict the effect of future developments in China’s legal system, particularly with regard to the manufacturing industry, including the promulgation of new laws, changes to existing laws or the interpretation or enforcement thereof, or the preemption of local regulations by national laws. These uncertainties could limit the legal protections available to us, including our ability to enforce our agreements with our suppliers. Properties in which we have interest in Mexico are subject to changes in governmental laws, regulations, economic conditions or shifts in political attitudes or stability in Mexico We lease real property and have manufacturing interests that are located in Mexico. Any changes in governmental laws, regulations, economic conditions or shifts in political attitudes are beyond our control and may adversely affect our business. Regulation of business operations in Mexico is extensive. Regulatory requirements to which we are subject in Mexico include certain permits that require periodic or annual renewal with governmental and regulatory authorities. We are required to comply with existing permit conditions. Although we believe that we are currently in full compliance with existing permit conditions, there are no assurances that applicable governmental and regulatory authorities will renew are permits as they expire or that any pending or future permit applications will be granted or that existing permits will be revoked. In the event that the required permits are not granted or renewed in a timely manner, or in the event that governmental and regulatory authorities determine that we are not compliance with existing permits, we may be forced to suspend operations in Mexico. Foreign currency fluctuations and inflationary pressures may have a negative impact on our financial condition and results of operations. Our operations in China and Mexico subject us to foreign currency fluctuations and inflationary pressures which may adversely affect our financial position and results of operations. Since we report our results of operations and financial condition in U.S. dollars, fluctuations in foreign currencies relative to the U.S. dollar may impact our financial results. We do not currently have a hedging program to address foreign currency fluctuations. Any steps taken by us to address foreign currency fluctuations may not eliminate all adverse effects. 14 Governmental and regulatory corruption in Mexico could pose difficulties under the U.S. Foreign Corrupt Practices Act. We are subject to the U.S. Foreign Corrupt Practices Act which, among other things, prohibits U.S. companies from engaging in bribery of foreign officials. Mexico is the third largest trading partner of the United States. However, corruption permeates all levels of government and bribery is part of conducting business in Mexico. As a result, doing business in and with Mexico raises significant concerns for U.S. companies. Recent enforcement activity involving operations in Mexico present potential challenges for developing and implementing an effective Foreign Corrupt Practices Act compliance program so as to minimize the risk of violations. RISKS RELATED TO OUR COMMON STOCK Our stock is a penny stock.Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock.The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities will be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require, that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 15 Our common stock is illiquid and the price of our common stock may be negatively impacted by factors which are unrelated to our operations Our common stock currently trades on a limited basis on the OTC Bulletin Board.Trading of our stock through the OTC Bulletin Board is frequently thin and highly volatile.There is no assurance that a sufficient market will develop in our stock, in which case it could be difficult for shareholders to sell their stock.The market price of our common stock could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of our competitors, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting our competitors or us. In addition, the stock market is subject to extreme price and volume fluctuations.This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. The concentration of stock ownership by Joseph Lu, our Chief Executive Officer,may prevent new investors from influencing significant corporate decisions. Joseph Lu and his family hold the vast majority of our issued and outstanding common stock. As a result, these shareholders will be able exercise control over all matters requiring shareholder approval, including the election of directors, amendments to our Articles of Incorporation and approval of major corporate transactions. We do not expect to declare any dividends in the foreseeable future. We do not anticipate declaring any cash dividends to holders of our common stock in the foreseeable future. Consequently, investors may need to rely on the sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved staff comments. ITEM 2.PROPERTIES Our corporate headquarters, including the corporate headquarters of Powin Energy, are located at 20thAve. Tualatin, OR 97062 under a lease with Lu Pacific Properties LLC, of which Joseph Lu is the controlling member and manager. The lease rate is $35,180 per month for approximately 70,000 square feet of office and warehouse space.The lease term is through June 30, 2021.In January 2016, the Company entered into a lease amendment. The new lease rate is $18,303 per month with triple net charge at $0.15 per square foot per month for 35,048 square feet. The new lease term is through June 30, 2021. Our subsidiaries, Q Pacific Contract Manufacturing and Q Pacific Manufacturing, are located at 10005 S.W. Herman Road, Tualatin, OR 97062. This manufacturing facility was purchased by Lu Pacific Properties LLC in November 2009.The facility, totaling 38,623 square feet, is currently leased for $15,594 per month and the lease will expire October 31, 2014. In April 2014, the Company entered into an agreement providing the option for a 5 year renewal. In September 25, 2014, the lease was renewed to expire on October 31, 2019. On June 1, 2011, Powin Industries S.A. de C.V. entered into a ten-year lease withLu Pacific Properties, LLCfor a facility in Saltillo, Coahuila Mexico, which is used in metal manufacturing.This lease requires us to pay for all property taxes, utilities and facility maintenance and the monthly lease payments are $12,333. The lease term is through May 31, 2021. We believe these existing facilities are adequate for the foreseeable future and we have no plans to renovate or expand them. Each of the above leases is also discussed in this Report at Item 13, Related Party Transactions. 16 ITEM 3.LEGAL PROCEEDINGS We are not a party to any pending legal proceedings. ITEM 4.MINE SAFETY DISCLOSURES Not applicable PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS ANDISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded under the symbol “PWON.OB.”Our common stock has been trading since September 30, 2010.The following table sets forth the quarterly high and low sales prices of our common stock for the last two fiscal years, as adjusted for the 1 for 10 reverse effective October 17, 2013.Such prices are inter-dealer quotations without retail mark-ups, mark-downs or commissions, and may not represent actual transactions. Quarter ended March 31 June 30 September 30 December 31 Fiscal year Fiscal year 2015 High $ Low $ Fiscal year 2014 High $ Low $ Our common stock is subject to Rule15g-9 of the Securities and Exchange Commission, known as the Penny Stock Rule which imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system.The Penny Stock Rules requires a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by theSEC that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.These disclosure requirements have the effect of reducing the level of trading activity in the secondary market for our common stock. As a result of these rules, investors may find it difficult to sell their shares. 17 As of March 31, 2016, our common stock was held by 425 shareholders of record with 16,255,839 shares of common stock issued and outstanding. See NOTE 9. CAPITAL STOCK, Part II, ITEM 8 of this report for information regarding shares issued to members of the board of directors as compensation for their services. There were no shares issued other than to these directors and no shares were repurchased during the periods presented. Dividend Policy We have not paid any cash dividends on our common stock.It is anticipated that our future earnings will be retained to finance our continuing development.The payment of any future dividends will be at the discretion of our board of directors and will depend upon, among other things, future earnings, any contractual restrictions, success of business activities, regulatory and corporate law requirements and our general financial condition. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 229.10(f)(1) and are not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following Management’s Discussion and Analysis (“MD&A”) in intended to help you understand the results of operations and financial condition of Powin Corporation, as well as the factors that could affect our future financial condition and results of operation. This discussion and analysis should be read in conjunction with our consolidated financial statements and the notes thereto included in Part II ITEM 8 of this Form 10-K. References to “Powin,” the “Company,” “we,” “our” and “us” refer to Powin Corporation and ourwholly owned and majority-owned subsidiaries, unless the context specifically states otherwise. Basis of presentation Effective Octorber1, 2015, the Company reorganized and renamed certain segments and changed the methodology for allocating corporate overhead costs. The below table lists legal entities and corresponding business segments as defined in the 10-K compared to those described in previous filings. 18 As described in this Form 10K As described in 2014 Form 10K As described in previously filings Legal entity name Business segment name 　 Legal entity name Business segment name 　 Legal entity name Business segment name Powin Corporation Holding company Powin Corporation Holding company Powin Corporation Holding company Q Pacific Contract Manufacturing Corporation Contract manufacturing Powin Contract Manufacturing Corporation Contract manufacturing Powin Corporation OEM(a) Q Pacific Manufacturing Corporation Manufacturing 　 Powin Manufacturing Corporation Manufacturing 　 Powin Manufacturing Corporation QBF Powin Energy Corporation Energy 　 Powin Energy Corporation Energy 　 Powin Renewable Energy Resources, Inc. Powin Energy PowinIndustries S.A. de C.V. Mexico PowinIndustries S.A. de C.V. Mexico PowinIndustries S.A. de C.V. Mexico Powin Product & Service Corporation Contract Manufacturing Powin Product & Service Corporation Channel Partner Program Warehousing CPP Powin Wooden Product Service Inc. Wooden(a) (a) Effective January 1, 2014, the business segments formerly known as Warehousing and CPP were combined into a legal entity that was renamed Powin Product and Service Corporation. Effective January 1, 2015, the Powin Product and Service Corporation was merged into Contract Manufacturing. Results of Operations The following table presents the Company’s revenues by business segment, for the years ended December 31, 2015 and 2014: Years ended December 31, $ Change % Change Revenue Contract manufacturing $ $ $ % Manufacturing ) )% Energy ) )% Mexico % Consolidated $ $ $ ) )% Consolidated net sales for the year ended December 31, 2015, decreased approximately $282,000 or 2.5% from the same period of 2014. The decrease was substantially in the Manufacturing segment, which experienced a revenue decrease of approximately $333,000 or 6.6%and in the Energy segment, which experienced a revenue decrease of approximately $440,000 or 70.6% compared to the same period of 2014. 19 Manufacturing sales decreased approximately $333,000 or 7% primarily due to reduced demand from Daimler Trucks North America. Energy sales decreased approximately $440,000 or 71% primarily due to a pause in sales of our electrical vehicle charge stations. Powin Energy has been focusing on the commercialization of its electricity storage products and expects to book orders in 2016. Mexico sales increased approximately $141,000 or 114% as Powin Mexico begins ramping its contracted manufacturing business for local customers. We expect Powin Mexico continue to sign up more local customers and substantially increase its operating income in 2016. Consolidated operating expenses for the year ended December 31, 2015, decreased approximately $677,000 or 8.7%, from $7.7 million in the same period of 2014 to $7.0 million. For the year ended December 31, 2015, the Company had net loss of approximately $5.6 million or $0.28 per share, compared to net loss of approximately $5.9 million or $0.36 per share for the same period of 2014. 2016 Outlook We expected 2016 to be a transitional year for Powin Corporation, withthe traditional manufacturing segment stabilized in 2015 and poised to return to growth in 2016, andthe energy segment entering commercialization stage. In addition, we have established a new strategic direction for Powin Mexico factory and aligned its cost structure with the new strategy. We believe our investment made in the past several years in Powin Energy has paved a solid foundation for us in the fast growing energy storage market, with competitive products and a growing sales pipeline. For 2016, Powin management has identified following expectations for each business segment: (i)Powin OEM business revenue in 2015 reached expected sales goal. Huntsman is our brand product to be the growth drivers for 2016. Also we are expecting the growth of the products that Powin has exclusive manufacturing rights. (ii)Powin manufacturing business experienced dramatic improvement in the quality and on-time-delivery for our key accounts including Daimler. We continue the efforts in seeking additional key accounts to diversify client bases. (iii)In 2015 Powin Energy obtained strategic investment from outside investors to help advance its technology. We expect Powin Energy to enter its commercialization stage in 2016 based on our existing sales pipeline. We have establisheda hardware research & development center in Yangzhou China and a software development team in Taiwan. Both teams are fully ramped by the end of 2015 and executing well on their R&D roadmap. We expect several new products or functions to be released in 2016, to increase Powin Energy's competitiveness in the energy storage market. (iv)Powin Mexico has undergone some operational and strategy changes in preparation for 2016. Our previous strategy was not as synergistic with our other divisions as we had previously hoped. We are confident in our direction for 2016, increased efficiencies, lean operations, strategic customer partnerships and new management will be the foundation for our success. Liquidity and Capital Resources Cash used in operating activities were $5,544,158 for the year ended December 31, 2015, compared to $2,726,462 used in operating activities for the same period in 2014.The increase of cash used in operating activities is mainly due to less increase in accrued payroll and other liabilities, more cash paid to settle accounts payable offset by less purchase of inventories and decreased net loss. 20 Cash used in investing activities was $304,174 and $23,778 during the year ended December 31, 2015 and 2014, respectively, as the Company acquired more properties and equipment during the year ended December 31, 2015. Net cash provided from financing activities was $8,687,744 and $2,548,021 during the year ended December 31, 2015 and 2014, respectively. The increase is due to net proceeds received from stock issuance for Powin Energy, and proceeds from payable to related party, offset by payments to payables from related parties. The Company issued Preferred Stock in August 2015 to settlethe following notes payable: Lender Borrower Amount Number of Shares of Preferred Stock 3U Trading Co., Limited Powin Corporation 3U Trading Co., Limited Powin Industries S.A. DE C.V. Joseph Lu Powin Corporation Danny Lu Powin Corporation Peter Lu Powin Corporation Lu Pacific Properties, LLC Powin Corporation Total During the year ended December 31, 2015, the Company borrowed $200,000 from related parties for operating cash flows as follows: Date of borrowing Lender Due Date Interest rate Amount March 12, 2015 Joseph Lu Paid off in August, 2015 6% $ The Company’s management does not believe the current cash and cash flow from operations will be sufficient to meet anticipated cash needs, including cash for working capital and capital expenditures in the foreseeable future. The Company will likely require additional cash resources that will require the Company to sell additional equity securities or debt securities. The sale of convertible debt securities or additional equity securities could result in additional dilution to the company’s stockholders. The incurrence of additional indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations and liquidity. The Company’s ability to obtain additional capital on acceptable terms is subject to a variety of uncertainties including: investors’ perception of, and demand for, securities of alternative manufacturing companies; conditions of the United States and other capital markets in which we may seek to raise funds; and future results of operations, financial condition and cash flow.Therefore, the Company’s management cannot assure that financing will be available in amounts or on terms acceptable to the Company, if at all.Any failure by the Company’s management to raise additional funds on terms favorable to the Company could have a material adverse effect on the Company’s liquidity and financial condition. 21 On August 8, 2014, Powin Corporation and its wholly-owned subsidiary, Powin Energy Corporation(collectively “Powin”) and SF Suntech, Inc. (“Suntech”) signed a Share Subscription Agreement (“Subscription Agreement”) for an investment of $25,000,000 from Suntech. Effective April 2, 2015, Powin and Suntech signed the Fourth Supplemental Agreement (“Supplement”).Under the Supplement, the First Closing Date of the Subscription Agreement was April 2, 2015 (“First Closing”) at which time Suntech made a payment to Powin in the amount of $7,450,000. That payment plus the previous payments of $3,000,000 on August 29, 2014; $2,000,000 on January 15, 2015 and $50,000 on March 2, 2015 represent a total $12,500,000 paid toward the full $25,000,000 owing under the Subscription Agreement.On April 1, 2015 and April 2, 2015, Powin Energy issued 1,765 shares and 378 shares of Powin Energy Common Stock to Suntech, respectively. After the shares issuance, the Company owns 82.35%of Powin Energy. The Supplement further establishes the Second Closing Date of the Subscription Agreement as May 31, 2015 (“Second Closing”) when the balance of $12,500,000 is to be paid. If that payment is made, Powin will issue to Suntech an additional 2,143 shares of Powin Energy Common Stock.In the event Suntech is unable or unwilling to pay the remaining subscription balance, Powin will be free to sell the 2,143 shares to another purchaser for the same price per share as paid by Suntech. Suntech failed to make the required payment on May 31, 2015. Accordingly, the Company has elected to terminate the Subscription Agreement,as it pertains to the remaining $12,500,000 owing thereunder. Critical Accounting Policies Our significant accounting policies are summarized in Note 1 of our consolidated financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical.Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates.Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Off Balance Sheet Arrangements We have no off-balance sheet arrangements. Recently Adopted Accounting Pronouncements Please see Note 1of our consolidated financial statements that describe the impact, if any, from the adoption of Recent Accounting Pronouncements. ITEM 7A.QUANTITATIVE AND QUALITIATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company, as defined by Rule 229.10(f)(1) and are not required to provide the information required by this Item. 22 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The Company’s consolidated financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. It is the opinion of management that the audited consolidated financial statements for the calendar years ended December 31, 2015 and 2014 include all adjustments necessary in order to ensure that the audited consolidated financial statements are not misleading. The following financial statements are filed as part of this annual report: 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Powin Corporation We have audited the accompanying consolidated balance sheets of Powin Corporation (the "Company"), as of December 31, 2015 and 2014, and the related consolidated statements of operations, comprehensive loss, stockholders'deficitand cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audits include examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. Our audits also include assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2015 and 2014, and the consolidated results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements are presented assuming the Company will continue as a going concern. As more fully described in note 2 to the consolidated financial statements, the Company had net losses of $5.6 million in 2015 and $5.9 million in 2014 and cash used in operations of $5.5 million and $2.7 million, respectively. These conditions, among others, raise substantial doubt about its ability to continue as a going concern. Management’s plans to address these conditions are also set forth in note 2 to the consolidated financial statements. The accompanying consolidated financial statements do not include any adjustments which might be necessary if the Company is unable to continue as a going concern. /s/ Anton & Chia, LLP Newport Beach, California April 4, 2016 24 POWIN CORPORATION CONSOLIDATED BALANCE SHEETS December 31, December 31, Assets Current Assets Cash $ $ Accounts receivable, net Notes and other receivables, net Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders' deficit Current Liabilities Accounts payable $ $ Accrued payroll and other accrued liabilities Notes payable - current portion of long-term debt and accrued interest Payable to related parties - current - Total current liabilities Non-Current Liabilities Notes payables and long-term debt - non current - Total non-current Liabilities - Total liabilities Stockholders' deficit Preferred stock, 25,000,000 shares authorized: Series A stock: $100 par value, Conversion rate 1 to 20;10,237 and 9,102 shares issued and outstanding, respectively August 2015 stock: $0.56 par value, Conversion rate 1 to 1; 13,625,826and 0 shares issued and outstanding, respectively - Common stock, $0.001 par value, 575,000,000 shares Authorized; 16,255,839 and 16,243,839 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Powin Corporation stockholders' deficit ) Non-controlling interest ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 25 POWIN CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Years ended December 31, Net sales Net sales to unrelated parties $ $ Net sales to related parties Total net sales Cost of sales Gross profit Operating expenses Payroll expenses Professional expenses Rent expenses General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense) Other income Interest expense ) ) Interest expenses related to payable to related parties ) ) Loss on sales of assets ) ) Other income (expense) - Other expenses ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Powin Corporation $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements 26 POWIN CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Years ended December 31, Net loss $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) ) Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest ) ) Comprehensive loss attributable to Powin Corporation $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 27 POWIN CORPORATION CONSOLIDATED STATEMENT CHANGES OF STOCKHOLDERS' DEFICIT Series A Preferred Series A Preferred 2015 August 2015 August Common Common Additional Accumulated Accumulated Total Powin Corporation Minority Total Powin Corporation Shares Shares $ Amount Preferred Shares Preferred Shares $ Amount Stock Shares Stock $ Amount Paid-in Capital Other Comp. Income Deficit Stockholders' Equity Interest in Subsidiary Shareholders' Deficit and Minority Interest Balance at 12/31/2013 $ - $
